Citation Nr: 1400752	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-28 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to service connection for chronic myelogenous leukemia and lung problems, for accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1960 to November 1962.  He died in August 2010.  The appellant is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the VA Regional Office (RO) Milwaukee Pension Management Center in Milwaukee, Illinois.  However, the appellant resides in Ohio and the RO in Cleveland, Ohio has jurisdiction in this case.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a July 2011 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death; a claim of entitlement to service connection for chronic myelogenous leukemia and lung problems, for accrued benefits purposes; and a claim of entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant filed a timely notice of disagreement (NOD), received in late-July 2011.  Although the RO acknowledged receipt of the NOD in an October 2011 letter, a statement of the case (SOC) has not yet been issued.  The Board is obligated to remand the issues for proper development and adjudication.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue the appellant an SOC concerning the following claims: a).  Entitlement to service connection for the cause of the Veteran's death; b).  Entitlement to service connection for chronic myelogenous leukemia and lung problems, for accrued benefits purposes; and c).  Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  

**The appellant elected a Decision Review Officer appeals process.  See November 2011 statement on Virtual VA.   

If, and only if, the appellant completes her appeal by filing a timely substantive appeal on any or all of the aforementioned issues should those claims be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2013).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


